Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,159. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application anticipates the limitations presented in claim 1 of U.S. Patent No. 10,917,159
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
1
US Pat 10,917,159
1


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 10,917,159.  The differences have been bolded for purposes of clarity.

Claim 1 of US Pat 10,917,159
1. A communication method, comprising: 

1. A communication method, comprising:

receiving, by a first communication node from a second communication node, a plurality of reference signals that are carried on at least one beam, wherein the plurality of reference signals is grouped according to at least one time-frequency-code resource;  
determining, by the first communication node according to the plurality of reference signals, one or more beam indexes and channel state information;  and 
transmitting, by the first communication node to the second communication node, a set comprising the one or more beam indexes and the channel state information. 
receiving, by a first communication node from a second communication node, a group of reference signals that are carried either on respective beams or on a same beam, wherein the group of reference signals are determined based on one or more time-frequency-code resources; determining, by the first communication node based on the group of reference signals, one or more beam indexes and channel state information;  and 

transmitting, by the first communication node to the second communication node, 
a set including the one or more beam indexes and the channel state information, 
wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information or one of the one or more the beam indexes, and wherein the Q groups correspond to the same receive beam or beamforming implementation mode. 

As the table above illustrates, the limitations of claim 1 of the present application are taught by claim 1 of US Pat 10,917,159.  
Therefore, claim 1 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 1 of US Pat 10,917,159, as anticipation the limitations as tantamount to obviousness.



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,159 in view of Su et al. US 2017/0033856

		Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
20
US Pat 10,917,159
1


	The following table illustrates a mapping of the limitations of claim 20 of the present application when compared against the limitations of claim 1 of US Pat 10,917,159.  The differences have been bolded for purposes of clarity.
Claim 20 of Present Application
Claim 1 of US Pat 10,917,159
20. A first communication node, comprising: at least one processor configured to:
1. A communication method, comprising:

receive, from a second communication node, a plurality of reference signals that are carried on at least one beam, wherein the plurality of reference signals is grouped according to at least one time-frequency-code resource; 

determine, according to the plurality of reference signals, one or more beam indexes and channel state information; and
transmit, to the second communication node, a set comprising the one or more beam indexes and the channel state information. 

receiving, by a first communication node from a second communication node, a group of reference signals that are carried either on respective beams or on a same beam, wherein the group of reference signals are determined based on one or more time-frequency-code resources; determining, by the first communication node based on the group of reference signals, one or more beam indexes and channel state information;  and 
transmitting, by the first communication node to the second communication node, 
a set including the one or more beam indexes and the channel state information, 
wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information or one of the one or more the beam indexes, and wherein the Q groups correspond to the same receive beam or beamforming implementation mode. 

As the table above illustrates, the limitation not taught by the claim 1 is at least one processor configured.
	However, Su discloses (fig.5) communication node comprising at least one processor configured (processor (500); para#119-121).

Su and at least one processor configured.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the first communication node of claim 20 as taught by Su and at least one processor configured for the benefit of  determining quality information corresponding to each reference signal (para#92).
(KSR-combining prior art elements according to known methods to yield predictable results) 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,159 in view of  Kang et al. US 2020/0068549

	Regarding claim 2
	The communication method failed to teach wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information, one of the one or more the beam indexes, group information or a spatial parameter information set.
	However, Kang discloses wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information, one of the one or more the beam indexes, group information or a spatial parameter information set (4 groups para#302-305 teaches 4 groups with 4 beam indexes, group information; para#163,265 spatial parameters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the first communication node of claim 2 as taught by Kang and wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information, one of the one or more the beam indexes, group information or a spatial parameter information set.
	

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the first communication node of claim 2 as taught by Kang and wherein the set includes Q groups, Q being an integer greater than 1, each of the Q groups including at least one of: the channel state information, one of the one or more the beam indexes, group information or a spatial parameter information set for the benefit of reducing inter-beam interferences (para#4,21,206).


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,159 in view of  Kang et al. US 2020/0068549 and in further view of Deng et al. US 2019/0104549

		Regarding claim 4
	The communication method failed to teach wherein the group information comprises one of: a group index; a reference beam index, or a reference Quasi-Co-Location (QCL) index.

However, Deng discloses wherein the group information (pair) comprises one of: a group index; a reference beam index, or a reference Quasi-Co-Location (QCL) index (para#236 teaches reference beam signal index).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 4 as taught by Deng and wherein the group information comprises one of: a group index; a reference beam index, or a reference Quasi-Co-Location (QCL) index.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 4 as taught by Deng and wherein the group information comprises one of: a group index; a reference beam index, or a reference Quasi-Co-Location (QCL) index for the benefit of mapping transmit and receive beam to resources (para#236,238). 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,4,20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. US 2017/0033856 in view of Deng et al. US 2019/0104549 (provisional dated 11/26/2014;9/14/2015)

	Regarding claim 1
	Su discloses a communication method (fig.1; abstract), comprising: 
	receiving, by a first communication node from a second communication node, a plurality of reference signals that are carried on at least one beam (para#8,11,15, 17,23, 29,33,69,72; reference signals that beamformed (therefore, beamformed to carry the reference signals), wherein the plurality of reference signals is grouped of at least based on one time-frequency-code resource (para#11,15,27,54, abstract; time-frequency);failed to explicitly teach determining, channel state information, one or more beam indexes; transmitting, by the first communication node to the second communication node, one or more beam indexes and a set including the one or more beam indexes and the channel state information and time-frequency-code resource.

	However, Deng discloses determining, by the first communication node channel state information (para#143-144,208; CSI for beam pair); transmitting, by the first 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Su as taught by Deng and determining, channel state information; transmitting, by the first communication node to the second communication node, one or more beam indexes and a set including the one or more beam indexes and the channel state information and time-frequency-code resource.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Su as taught by Deng and determining, channel state information; transmitting, by the first communication node to the second communication node, one or more beam indexes and a set including the one or more beam indexes and the channel state information and time-frequency-code resources for the benefit of allowing beams switching procedure at predetermined threshold (para#185, Deng).

	Regarding claim 2
	Su discloses wherein the set includes Q groups (sub-groups A, B, C), Q being an integer greater than or equal to 1 (fig.2), each of the Q groups including at least one of: the channel state information or one of the one or more the beam indexes Group information or spatial parameter information set (para#44, 52, 58, 75, 77; channel state information). 

	Regarding claim 4
	Deng discloses wherein the group information (pair) comprises one of: a group index; a reference beam index, or a reference Quasi-Co-Location (QCL) index (para#236 teaches reference beam signal index).

	Regarding claim 20
Su discloses a first communication node method (fig.1; abstract), comprising: 
at least processor configured ( (500); para#119-121).
	receiving, from a second communication node, a plurality of reference signals that are carried on at least one beam (para#8,11,15, 17,23, 29,33,69,72; reference signals that beamformed (therefore, beamformed to carry the reference signals), wherein the plurality of reference signals is grouped of at least based on one time-frequency-code resources (para#11,15,27,54, abstract; time-frequency);failed to explicitly teach determine, one or more beam indexes and channel state information; transmit, to the second communication node, a set including the one or more beam indexes and the channel state information and time-frequency-code resource.

	However, Deng discloses determining, by the first communication node channel state information (para#143-144,208; CSI for beam pair); transmitting, by the first communication node to the second communication node, one or more beam indexes (para#142,153,159,185,194, beam pair indexes) and a set including the one or more beam indexes and the channel state information and time-frequency-code resource (para#119,129,204).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Su as taught by Deng and determining, channel state information; transmitting, by the first communication node to the second communication node, one or more beam indexes 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Su as taught by Deng and determining, channel state information; transmitting, by the first communication node to the second communication node, one or more beam indexes and a set including the one or more beam indexes and the channel state information and time-frequency-code resources for the benefit of allowing beams switching procedure at predetermined threshold (para#185, Deng).

Allowable Subject Matter
Claims 3, 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631